UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6683


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

JEFFREY ANDERSON,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-hc-02189-BR)


Submitted:   September 28, 2012            Decided:   October 19, 2012


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Joseph B. Gilbert,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Assistant United States Attorney, David T.
Huband, Special Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey     Anderson       appeals       the    district       court’s       order

finding that he satisfies the criteria for commitment set forth

at 18 U.S.C. § 4246 (2006) and ordering his continued commitment

to   the    custody     of      the    Attorney      General.         Specifically,            the

district court determined that Anderson continues to suffer from

a mental disease or defect as a result of which his release

would    create    a    substantial        risk      of     bodily    injury       to   another

person or serious damage to property of another.                            We affirm.

              We review the district court’s determination for clear

error.       United States v. Cox, 931 F.2d 1431, 1433 (4th Cir.

1992).        A   factual        finding       is    clearly       erroneous        when       the

reviewing court is “left with the definite and firm conviction

that    a    mistake      has    been    committed.”            Anderson       v.       City    of

Bessemer     City,     470 U.S. 564,    573       (1985)     (internal      quotation

marks and citation omitted).                   We have reviewed the record and

find that the district court’s determination is supported by the

record and is not clearly erroneous.

              Accordingly,         we    affirm       the     order    of     the       district

court.       We dispense with oral argument because the facts and

legal      contentions       are      adequately      presented        in    the    materials

before      the   court    and     argument         would    not     aid    the    decisional

process.

                                                                                        AFFIRMED

                                               2